Exhibit 10.9

 

TEMPUR-PEDIC INTERNATIONAL INC.

2003 EQUITY INCENTIVE PLAN

 

Stock Option Agreement

([NAME])

 

This Agreement dated as of [Date], between Tempur-Pedic International Inc., a
corporation organized under the laws of the State of Delaware (the “Company”),
and the individual identified below, residing at the address there set out (the
“Optionee”).

 

1.    Grant of Option. Pursuant and subject to the Company’s 2003 Equity
Incentive Plan (as the same may be amended from time to time, the “Plan”), the
Company grants to the Optionee an option (the “Option”) to purchase from the
Company all or any part of a total of [number] shares (the “Optioned Shares”) of
the Company’s common stock, par value $0.01 per share (the “Stock”), at a price
of $[                ] per share. The Grant Date of this Option is
[                ].

 

2.    Character of Option. This Option is [not] to be treated as an “incentive
stock option” within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended.

 

3.    Duration of Option. Subject to the following sentence, this Option shall
expire at 5:00 p.m. on [ten years from Grant Date]. However, if the Optionee’s
employment with the Company and its Affiliates ends before that date (including
because the Optionee’s employer ceases to be an Affiliate), this Option shall
expire on the earlier date specified in whichever of the following applies:

 

(a)    If the termination of the Optionee’s employment is on account of the
optionee’s death or disability, the first anniversary of the date the Optionee’s
employment ends; or

 

(b)    If the termination of the Optionee’s employment is due to any other
reason, three (3) months after the Optionee’s employment ends.

 

4.    Exercise of Option.

 

(a) Until this Option expires, the Optionee may exercise it as to the number of
Optioned Shares identified in the table below, in full or in part, at any time
on or after the applicable exercise date or dates identified in the table.
However, during any period that this Option remains outstanding after the
Optionee’s employment with the Company and its Affiliates ends, including
because the Optionee’s employer ceases to be an Affiliate, the Optionee may
exercise it only to the extent it was exercisable immediately prior to the end
of the Optionee’s employment. The procedure for exercising this Option is
described in Section 7.1(e) of the Plan. The Optionee may pay the exercise price
due on exercise by delivering other shares of Stock of equivalent Market Value
provided the Optionee has owned such shares of Stock for at least six months.

 

Number of Shares
in Each Installment

--------------------------------------------------------------------------------

 

Percentage of

Optioned Shares

--------------------------------------------------------------------------------

 

Initial Exercise Date
for Shares in Installment

--------------------------------------------------------------------------------

 

1



--------------------------------------------------------------------------------

5.    Transfer of Option. Except as provided in Section 6.4 of the Plan, this
Option may not be transferred except by will or the laws of descent and
distribution, and during the Optionee’s lifetime, only the Optionee may exercise
this Option.

 

6.    Incorporation of Plan Terms. This Option is granted subject to all of the
applicable terms and provisions of the Plan, including but not limited to the
limitations on the Company’s obligation to deliver Optioned Shares upon exercise
set forth in Section 10 of the Plan, “Settlement of Awards”. Capitalized terms
used but not defined herein shall have the meaning assigned under the Plan.

 

7.    Miscellaneous. This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof, and shall be binding upon and inure to the
benefit of any successor or assign of the Company and any executor,
administrator, trustee, guardian, or other legal representative of the Optionee.
This Agreement may be executed in one or more counterparts all of which together
shall constitute one instrument.

 

8.    Tax Consequences. The Company makes no representation or warranty as to
the tax treatment of this Option, including upon the exercise of this Option or
upon the Optionee’s sale or other disposition of the Optioned Shares. The
Optionee should rely on his/her own tax advisors for such advice.

 

9.    Certain Remedies.

 

(a)    If at any time within two years after termination of the Optionee’s
employment with the Company and its Affiliates any of the following occur:

 

(i)    the Optionee unreasonably refuses to comply with lawful requests for
cooperation made by the Company, its board of directors, or its Affiliates;

 

(ii)    the Optionee accepts employment or a consulting or advisory engagement
with any Competitive Enterprise of the Company or its Affiliates or the Optionee
otherwise engages in competition with the Company or its Affiliates;

 

(iii)    the Optionee acts against the interests of the Company and its
Affiliates, including recruiting or employing, or encouraging or assisting the
Optionee’s new employer to recruit or employ an employee of the Company or any
Affiliate without the Company’s written consent;

 

(iv)    the Optionee fails to protect and safeguard while in his/her possession
or control, or surrender to the Company upon termination of the Optionee’s
employment with the Company or any Affiliate or such earlier time or times as
the Company or its board of directors or any Affiliate may specify, all
documents, records, tapes, disks and other media of every kind and description
relating to the business, present or otherwise, of the Company and its
Affiliates and any copies, in whole or in part thereof, whether or not prepared
by the Optionee;

 

(v)    the Optionee solicits or encourages any person or enterprise with which
the Optionee has had business-related contact, who has been a customer of the
Company or any of its Affiliates, to terminate its relationship with any of
them; or

 

(vi)    the Optionee breaches any confidentiality obligations the Optionee has
to the Company or an Affiliate, the Optionee fails to comply with the policies
and procedures of the Company or its Affiliates for protecting confidential
information, the Optionee uses confidential information of the Company or its
Affiliates for his/her own benefit or gain, or your disclose or other misuse
confidential information or materials of the Company or its Affiliates (except
as required by applicable law); then

 

(1)    this Option shall terminate and be cancelled effective as of the date on
which the Optionee entered into such activity, unless terminated or cancelled
sooner by operation of another term or condition of this Agreement or the Plan;

 

2



--------------------------------------------------------------------------------

(2)    any stock acquired and held by the Optionee pursuant to the exercise of
this Option during the Applicable Period (as defined below) may be repurchased
by the Company at a purchase price of $[            ] per share; and

 

(3)    any gain realized by the Optionee from the sale of stock acquired through
the exercise of this Option during the Applicable Period shall be paid by the
Optionee to the Company;

 

(b)    The term “Applicable Period” shall mean the period commencing on the
later of the date of this Agreement or the date which is one year prior to the
Optionee’s termination of employment with the Company or any Affiliate and
ending two years from the Optionee’s termination of employment with the Company
or any Affiliate.

 

(c)    The term “Competitive Enterprise” shall mean a business enterprise that
engages in, or owns or controls a significant interest in, any entity that
engages in, the manufacture, sale or distribution of mattresses or pillows or
other bedding products or other products competitive with the Company’s
products. Competitive Enterprise shall include, but not be limited to, the
entities set forth on Appendix A hereto, which may be amended by the Company
from time to time upon notice to the Optionee. At any time the Optionee may
request in writing that the Company make a determination whether a particular
enterprise is a Competitive Enterprise. Such determination will be made within
14 days after the receipt of sufficient information from the Optionee about the
enterprise, and the determination will be valid for a period of 90 days from the
date of determination.

 

10.    Right of Set Off. By executing this Agreement, the Optionee consents to a
deduction from any amounts the Company or any Affiliate owes the Optionee from
time to time, to the extent of the amounts the Optionee owes the Company under
Paragraph 9 above, provided that this set-off right may not be applied against
wages, salary or other amounts payable to the Optionee to the extent that the
exercise of such set-off right would violate any applicable law. If the Company
does not recover by means of set-off the full amount the Optionee owes the
Company, calculated as set forth above, the Optionee agrees to pay immediately
the unpaid balance to the Company upon the Company’s demand.

 

11.    Nature of Remedies.

 

(a)    The remedies set forth in Sections 9 and 10 above are in addition to any
remedies available to the Company and its Affiliates in any non-competition,
employment, confidentiality or other agreement, and all such rights are
cumulative. The exercise of any rights hereunder or under any such other
agreement shall not constitute an election of remedies.

 

(b)    The Company shall be entitled to place a legend on any certificate
evidencing any stock acquired upon exercise of this Option referring to the
repurchase right set forth in Section 9(a). The Company shall also be entitled
to issue stop transfer instructions to the Company’s stock transfer agent in the
event the Company believes that any event referred to in Section 9(a) has
occurred or is reasonably likely to occur.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

TEMPUR-PEDIC INTERNATIONAL INC.

 

By:

           

Title:

            Signature of Optionee                             Name of Optionee  
         

  Optionee’s Address:

                                         

 

4